        Case 1:15-md-02657-FDS Document 1948 Filed 07/13/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



                                                              MDL NO. 1:15-md-2657-FDS
                                                              This document relates to:
    IN RE: ZOFRAN® (ONDANSETRON)
                                                              All Actions
    PRODUCTS LIABILITY LITIGATION




      GSK’S RESPONSE TO PLAINTIFFS’ MEMORANDUM REGARDING GSK’S
                     SUPPLEMENTAL DAUBERT BRIEF

        GSK submits this response to address Plaintiffs’ “request” for the Court to rule on GSK’s

Daubert motion without consideration of new scientific evidence or upcoming depositions of

Plaintiffs’ experts. Plaintiffs offer no legitimate reason for their proposal that the Court ignore new

evidence relevant to the Daubert analysis, and doing so would run counter to the Court’s stated

preference to issue rulings based on as full a record as possible. The scientific record relevant to

Plaintiffs’ experts’ opinions did not end at the conclusion of the Daubert briefing schedule, as

evidenced by the supplemental reports that Plaintiffs have already served and those they plan to

serve. There can be no surprise about that.1

        The Court should grant GSK’s Daubert motion for all of the reasons already argued. The

interconnected issues presented in supplemental reports, including issues that will be explored at

upcoming depositions of Plaintiffs’ experts, confirm that conclusion. If Plaintiffs’ experts truly

intend to present causation opinions based on the “totality of the evidence,” as Plaintiffs claim, the




1
  Plaintiffs claim that they were “surprised” by GSK’s supplemental brief, filed on June 25, 2020. To be
clear, before the June 23, 2020 status conference, GSK informed Plaintiffs that it intended to file a short
brief to be provided to the Court along with GSK’s most recent supplemental expert reports. GSK also
discussed this submission at the June 23, 2020 status conference. Plaintiffs raised no objection at the time.
        Case 1:15-md-02657-FDS Document 1948 Filed 07/13/20 Page 2 of 3



Court cannot find those expert opinions admissible without the benefit of the totality of the

evidence on which they are based. This holds especially true when, like here, a substantial gap

exists between what Plaintiffs claim their experts said and did to arrive at their opinions and what

their experts actually said and did to form their opinions. In short, it is perfectly sensible for the

Court to allow these developments to unfold before deciding GSK’s Daubert motion. GSK will be

prepared to discuss these issues more fully at the next status conference.




Dated: July 13, 2020

                                              Respectfully submitted,

                                               /s/ Jennifer Stonecipher Hill
                                              Madeleine M. McDonough
                                              Jennifer M. Stevenson
                                              Jennifer Stonecipher Hill
                                              SHOOK, HARDY & BACON L.L.P.
                                              2555 Grand Blvd.
                                              Kansas City, MO 64108
                                              Telephone: (816) 474-6550
                                              Facsimile: (816) 421-5547
                                              mmcdonough@shb.com
                                              jstevenson@shb.com
                                              jshill@shb.com
                                              Admitted pro hac vice

                                              Attorneys for Defendant GlaxoSmithKline LLC




                                                  2
        Case 1:15-md-02657-FDS Document 1948 Filed 07/13/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
